Filed 6/29/20
                CERTIFIED FOR PUBLICATION



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


 THE PEOPLE,                              B300787

         Plaintiff and Respondent,        (Los Angeles County
                                          Super. Ct. No. BA130416)
         v.

 JOSE ALBERTO LOPEZ,

         Defendant and Appellant.


      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County. Kathleen Kennedy, Judge. Reversed and
remanded with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez, Rama R. Maline
and Nelson Ryan Richards, Deputy Attorneys General, for
Plaintiff and Respondent.
      Mark Zahner, Chief Executive Officer, California District
Attorneys Association, Michael A. Hestrin, District Attorney
(Riverside), Alan D. Tate, Lead Deputy District Attorney, Jesse
Male, Deputy District Attorney, Jason Anderson, District
Attorney (San Bernardino), and James R. Secord, Deputy District
Attorney, as Amicus Curiae on behalf of Plaintiff and
Respondent.
                 _________________________________
      Jose Alberto Lopez appeals the postjudgment order denying
his petition for resentencing under Penal Code 1 section 1170.95.
The superior court denied the petition on the basis of its
conclusion that Senate Bill No. 1437 2 along with section 1170.95
as enacted by the legislation is unconstitutional because it
impermissibly amended Proposition 7 (Ballot Pamp., Gen. Elec.
(Nov. 7, 1978) text of Prop. 7 (Proposition 7)) and Proposition 115
(Ballot Pamp., Primary Elec. (June 5, 1990) text of Prop. 115
(Proposition 115)). Lopez contends, and the Attorney General
agrees, that the superior court erred in finding Senate Bill
No. 1437 unconstitutional. Amicus Curiae defends the superior
court’s ruling, contending that Senate Bill No. 1437 and section
1170.95 unconstitutionally amended Propositions 7 and 115, and
section 1170.95 violates the separation of powers and contravenes
the constitutional rights of victims under the Victims’ Bill of
Rights (Proposition 9, commonly known as “Marsy’s Law”; Cal.
Const., art. I, § 28). Amicus Curiae further asserts that People v.
Lamoureux (2019) 42 Cal. App. 5th 241 (Lamoureux) and People v.


      1   Undesignated statutory references are to the Penal Code.
      2Enacted by the Legislature in 2018, Senate Bill No. 1437
(2017–2018 Reg. Sess.) became operative on January 1, 2019.




                                  2
Superior Court (Gooden) (2019) 42 Cal. App. 5th 270 (Gooden)
were wrongly decided.
       We reject Amicus Curiae’s arguments and agree with Lopez
and the Attorney General that Senate Bill No. 1437 and section
1170.95 as enacted by Senate Bill No. 1437 did not
unconstitutionally amend Proposition 7 or Proposition 115. 3 We
therefore reverse the postjudgment order and remand the matter
for further proceedings in accordance with section 1170.95.
         FACTS AND PROCEDURAL BACKGROUND
       Lopez was charged in 1996 with one count of murder
committed for the benefit of and in association with a criminal
street gang (§ 186.22, subd. (b)(1)) and three counts of attempted
murder (§§ 664/187). On December 5, 1996, he entered an open
plea of no contest to second degree murder.
       The court found a factual basis for the plea based on
Lopez’s testimony about the events underlying the plea. Lopez
admitted to being a member of the Mara Salvatrucha street gang
in 1996. Around 11:30 p.m. on April 7, 1996, Lopez was in front
of an apartment building on Westmoreland Avenue in Los
Angeles with another Mara Salvatrucha gang member when he



      3 Because the superior court’s ruling was based solely on its
conclusion that Senate Bill No. 1437 impermissibly amended a
ballot initiative approved by the voters, we do not address
Amicus Curiae’s alternative constitutional arguments. We note,
however, that these arguments have been squarely rejected by
our colleagues in the Fourth Appellate District as well as
Division Six of the Second Appellate District. (See People v.
Johns (June 8, 2020, E072412) __ Cal.App.5th __ [pp. 22–28]
(Johns); Lamoureux, supra, 42 Cal.App.5th at pp. 252–266;
People v. Bucio (2020) 48 Cal. App. 5th 300, 312–314 (Bucio).)




                                3
saw two fellow gang members, “Youngster” and “Player,” pull up
in a car and speak to some individuals on the street. As
Youngster and Player began to drive away, someone threw a
bottle into the street, prompting them to exit the car and chase
the bottle-thrower. Lopez joined the chase, following the others
into the apartment building where a fistfight broke out on the
staircase. After taking part in the fight, Lopez left the building
and heard shots fired. He did not have a weapon, he did not
shoot anyone, and he did not know who had fired the shots.
       At the plea hearing the court stated, “It is undisputed that
you were not the shooter. But as an aider and abettor you will be
pleading to that count of second degree murder.” The court
sentenced Lopez to the mandatory term of 15 years to life. But
over the prosecutor’s objection, the court suspended sentence and
placed appellant on probation for 10 years. As part of the plea
agreement, the court also dismissed the three attempted murder
counts.
       In making its “very unusual grant of probation” the court
struck most of the aggravating factors and noted Lopez’s
“extreme youth” (he was 18 at the time of the offense) and his
“extremely minimal record.” The court emphasized Lopez’s
“minor role in the confrontation,” stating, “He was not the
shooter. He was not the initiator. He was not involved in the
robbery if there was one. He was present when an altercation
arose, apparently spontaneously . . . among others who were
present.” The court also noted that Lopez had confessed and
cooperated with police by providing names and identifying
suspects.
       The court warned Lopez that if he violated probation, “[he
would] be getting 15 to life, period,” and it “could cost [him] 15




                                 4
years to life just hanging around” gang members. Lopez agreed
to the terms of his probation, but soon after sentencing he
violated probation, and on March 27, 1997, he was sent to prison
for 15 years to life.
       On January 2, 2019, Lopez filed a petition for resentencing
pursuant to section 1170.95. The People opposed the petition on
the grounds that Senate Bill No. 1437 is unconstitutional and
Lopez does not qualify for resentencing under the new law in any
event.
       The superior court summarily denied the petition on the
sole ground that Senate Bill No 1437 is unconstitutional because
it impermissibly amended Propositions 7 and 115. 4
                           DISCUSSION
  I. Standard of Review
       The postjudgment order denying Lopez’s resentencing
petition is appealable. (§ 1237, subd. (b).) The superior court’s
ruling on the constitutionality of Senate Bill No. 1437 presents a
pure question of law, which we review de novo. (People v.
Sanchez (2017) 18 Cal. App. 5th 727, 734.)
  II. Senate Bill No. 1437 Did Not Unconstitutionally
       Amend an Initiative Statute
    A. Legal principles
       “We begin with the fundamental proposition that in
resolving a legal claim, a court should speak as narrowly as
possible and resort to invalidation of a statute only if doing so is

      4 The court deliberately narrowed potential issues for
review by rejecting arguments that Senate Bill No. 1437 violates
the separation of powers doctrine, denies due process, reopens
final judgments, violates the Governor’s commutation and pardon
powers, or violates victims’ rights laws.




                                 5
necessary.” (People v. Kelly (2010) 47 Cal. 4th 1008, 1047 (Kelly);
Dittus v. Cranston (1959) 53 Cal. 2d 284, 286 [“Courts should
exercise judicial restraint in passing upon the acts of coordinate
branches of government”].) Indeed, there is a strong presumption
favoring the constitutionality of the Legislature’s acts (Amwest
Sur. Ins. Co. v. Wilson (1995) 11 Cal. 4th 1243, 1253), and “courts
will presume a statute is constitutional unless its
unconstitutionality clearly, positively, and unmistakably appears;
all presumptions and intendments favor its validity.” (People v.
Falsetta (1999) 21 Cal. 4th 903, 912–913; Dittus v. Cranston, at
p. 286 [“the presumption is in favor of constitutionality, and the
invalidity of the legislation must be clear before it can be declared
unconstitutional”].)
       While the Legislature may freely amend or repeal a statute
enacted by the Legislature or by referendum, the California
Constitution prohibits the Legislature from amending or
repealing an initiative statute, unless otherwise specified by the
initiative statute itself. (Johnston v. Claremont (1958) 49 Cal. 2d
826, 835 [“The amendment of a legislative act is itself a
legislative act. The power to legislate includes by necessary
implication the power to amend existing legislation”]; Cal. Const.,
art. II, § 10, subd. (c) [“The Legislature may amend or repeal an
initiative statute by another statute that becomes effective only
when approved by the electors unless the initiative statute
permits amendment or repeal without the electors’ approval”];
People v. Prado (2020) 49 Cal. App. 5th 480, 484–485 (Prado).)
Legislation amends an initiative in violation of the constitutional
prohibition when it purports to “ ‘change an existing initiative
statute by adding or taking from it some particular provision.’
(People v. Cooper (2002) 27 Cal. 4th 38, 44.)” (People v. Superior




                                 6
Court (Pearson) (2010) 48 Cal. 4th 564, 571 (Pearson); People v.
Solis (2020) 46 Cal. App. 5th 762, 771 (Solis).) “If the Legislature
amends or repeals an initiative statute without the approval of
the electorate, or otherwise violates the constitutional limitation,
the legislative act ‘is in contravention of the Constitution and
hence void.’ ” (Prado, at p. 486; see Kelly, supra, 47 Cal.4th at
p. 1012.)
       This is not to say that “any legislation that concerns the
same subject matter as an initiative, or even augments an
initiative’s provisions, is necessarily an amendment for these
purposes. ‘The Legislature remains free to address a “ ‘related
but distinct area’ ” [citations] or a matter that an initiative
measure “does not specifically authorize or prohibit.” ’ ” (Pearson,
supra, 48 Cal.4th at p. 571, quoting Kelly, supra, 47 Cal.4th at
pp. 1025–1026.) Thus, in deciding whether a particular
legislative act amends an initiative statute, courts “need to ask
whether it prohibits what the initiative authorizes, or authorizes
what the initiative prohibits.” (Pearson, at p. 571; Gooden, supra,
42 Cal.App.5th at pp. 279–280.) The resolution of this question
requires a determination of what the electorate contemplated
when it passed the initiative, which in turn is a matter of
statutory interpretation. (Pearson, at p. 571; Hodges v. Superior
Court (1999) 21 Cal. 4th 109, 114 [“the voters should get what
they enacted, not more and not less”].)
       “When we interpret an initiative, we apply the same
principles governing statutory construction. We first consider the
initiative’s language, giving the words their ordinary meaning
and construing this language in the context of the statute and
initiative as a whole. If the language is not ambiguous, we
presume the voters intended the meaning apparent from that




                                 7
language, and we may not add to the statute or rewrite it to
conform to some assumed intent not apparent from that
language. If the language is ambiguous, courts may consider
ballot summaries and arguments in determining the voters’
intent and understanding of a ballot measure.” (Pearson, supra,
48 Cal.4th at p. 571; People v. Rizo (2000) 22 Cal. 4th 681, 685.)
    B. Senate Bill No. 1437
       Amending the felony murder rule and effectively
eliminating the natural and probable consequences doctrine as it
relates to murder, the Legislature passed Senate Bill No. 1437 “to
ensure that murder liability is not imposed on a person who is
not the actual killer, did not act with the intent to kill, or was not
a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1,
subd. (f); Prado, supra, 49 Cal.App.5th at p. 487.) To accomplish
this objective, Senate Bill No. 1437 amended two state murder
statutes: section 188 defining malice, and section 189, which
classifies murder into two degrees and lists the predicate felonies
for the crime of first degree felony murder. (See Stats. 2018, ch.
1015, §§ 2, 3.) Under the amended law, a participant in a
specified felony during which a death occurs may be convicted of
murder for that death “only if one of the following is proven: [¶]
(1) The person was the actual killer. [¶] (2) The person was not
the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted
the actual killer in the commission of murder in the first degree.
[¶] [or] (3) The person was a major participant in the underlying
felony and acted with reckless indifference to human life, as
described in subdivision (d) of Section 190.2.” (§ 189, subd. (e)(1)–
(3); Bucio, supra, 48 Cal.App.5th at p. 307; Lamoureux, supra, 42




                                  8
Cal.App.5th at p. 248.) In addition, to be convicted of murder, a
principal in the crime must have acted with malice aforethought;
malice can no longer “be imputed to a person based solely on his
or her participation in a crime.” (§ 188, subd. (a)(3); Bucio, supra,
48 Cal.App.5th at p. 307; Lamoureux, supra, 42 Cal.App.5th at
pp. 248–249 [Senate Bill No. 1437 “ ‘added a crucial limitation’ to
section 188, the statutory provision that defines malice for
purposes of murder”].)
       Senate Bill No. 1437 also added section 1170.95 to the
Penal Code, making these changes to the murder statutes
retroactive. (See Lamoureux, supra, 42 Cal.App.5th at pp. 256–
257.) Under section 1170.95, a person convicted of felony murder
or murder under a natural and probable consequences theory
may file a petition in the sentencing court to vacate the murder
conviction and be resentenced on any remaining counts if all of
the following conditions are met: (1) the prosecution proceeded
under a felony-murder or natural and probable consequences
theory; (2) the petitioner was convicted of first or second degree
murder following a trial or accepted a plea offer in lieu of trial;
and (3) the petitioner could not be convicted of first or second
degree murder because of the changes to sections 188 or 189
pursuant to Senate Bill No. 1437. (§ 1170.95, subd. (a)(1)–(3);
Bucio, supra, 48 Cal.App.5th at p. 307; Lamoureux, at p. 249.)
   C. In enacting Senate Bill No. 1437, the Legislature
acted within its Constitutional authority to amend
legislative statutes and enact new laws
       The Legislature enacted former section 188 in 1872 and
since then has amended it only three times: in 1981 (Stats. 1981,
ch. 404, § 6), in 1982 (Stats. 1982, ch. 893, § 4), and in 2018 with




                                  9
Senate Bill No. 1437. 5 California voters have never amended
section 188 by initiative, nor has the electorate ever repealed and
reenacted section 188 in an amended form. (Prado, supra, 49
Cal.App.5th at pp. 487, 490.)
      The Legislature also enacted former section 189 in 1872,
and has amended the law numerous times since then. California
voters have amended section 189 only once, by adding six
offenses to the list of predicate felonies for the crime of first
degree felony murder in Proposition 115. 6 (Initiative Measure


      5 Prior to the passage of Senate Bill No. 1437, former
section 188 provided in relevant part: “[M]alice may be express
or implied. It is express when there is manifested a deliberate
intention unlawfully to take away the life of a fellow creature. It
is implied, when no considerable provocation appears, or when
the circumstances attending the killing show an abandoned and
malignant heart. [¶] When it is shown that the killing resulted
from the intentional doing of an act with express or implied
malice as defined above, no other mental state need be shown to
establish the mental state of malice aforethought.”
       Senate Bill No. 1437 amended former section 188 by adding
subdivision (a)(3): “Except as stated in subdivision (e) of Section
189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed
to a person based solely on his or her participation in a crime.”
      6 Prior to the passage of Senate Bill No. 1437 and as
amended by Proposition 115, former section 189 provided in
relevant part: “All murder which is perpetrated by means of a
destructive device or explosive, a weapon of mass destruction,
knowing use of ammunition designed primarily to penetrate
metal or armor, poison, lying in wait, torture, or by any other
kind of willful, deliberate, and premeditated killing, or which is




                                 10
(Prop. 115), approved June 5, 1990, eff. June 6, 1990.) Although
Proposition 115 effected a major reform to California’s criminal
law by amending, repealing and adding several statutes and
constitutional provisions, the amendment to former section 189
was minor. Significantly, the electorate has nevereven with
the approval of Proposition 115repealed and reenacted section
189 in an amended form. (Prado, supra, 49 Cal.App.5th at
pp. 488, 490–491; see Gov. Code, § 9605 [“If a section or part of a
statute is amended, it is not to be considered as having been
repealed and reenacted in the amended form”]; County of San
Diego v. Commission on State Mandates (2018) 6 Cal. 5th 196,
209–210 [“Statutory provisions that are not actually reenacted
and are instead considered to ‘ “have been the law all along” ’
[citation] cannot fairly be said to be part of a ballot measure”].)
       The fact that Proposition 115 included the entire text of
Penal Code section 189including the unchanged provisions
defining the offensedoes not change the analysis: “The
California Constitution required the inclusion of the unchanged
language. (See Cal. Const., art. IV, § 9; County of San Diego v.


committed in the perpetration of, or attempt to perpetrate, arson,
rape, carjacking, robbery, burglary, mayhem, kidnapping, train
wrecking, or any act punishable under Section 206, 286, 288,
288a, or 289, or any murder which is perpetrated by means of
discharging a firearm from a motor vehicle, intentionally at
another person outside of the vehicle with the intent to inflict
death, is murder of the first degree. All other kinds of murders
are of the second degree. [¶] . . . [¶] To prove the killing was
‘deliberate and premeditated,’ it shall not be necessary to prove
the defendant maturely and meaningfully reflected upon the
gravity of his or her act.” (Provisions added by Proposition 115 in
italics.)




                                11
Commission on State Mandates[, supra,] 6 Cal.5th [at p.] 206 [‘a
statute must be reenacted in full as amended if any part of it is
amended’].)” (Johns, supra, __ Cal.App.5th __ [pp. 20–21].)
“When technical reenactments are required under article IV,
section 9 of the Constitution—yet involve no substantive change
in a given statutory provision—the Legislature in most cases
retains the power to amend the restated provision through the
ordinary legislative process. This conclusion applies unless the
provision is integral to accomplishing the electorate’s goals in
enacting the initiative or other indicia support the conclusion
that voters reasonably intended to limit the Legislature’s ability
to amend that part of the statute.” (County of San Diego v.
Commission on State Mandates, at p. 214.)
        So it is here. As Gooden declared, Proposition 115 “restates
a statutory provision in full (§ 189) to comply with constitutional
mandates. Further, . . . there are no indicia in the language of
the initiative or its ballot materials indicating the voters
intended to address any provision of section 189, except the list of
predicate felonies for purposes of the felony-murder rule.
Therefore, we conclude the limiting language in Proposition 115
. . . does not preclude the Legislature from amending provisions
of the reenacted statute that were subject to technical
restatement to ensure compliance with article IV, section 9 of the
California Constitution.” (Gooden, supra, 42 Cal.App.5th at
p. 288; see Johns, supra, __ Cal.App.5th __ [p. 21].)
        In short, both sections 188 and 189 were enacted as, and
remain, legislative statutes subject to amendment by the
Legislature. (Prado, supra, 49 Cal.App.5th at pp. 490–491;
Johnston v. Claremont, supra, 49 Cal.2d at p. 835.)




                                12
       Section 1170.95, enacted with the passage of Senate Bill
No. 1437, is a new legislative statute that allows certain eligible
defendants convicted of murder to petition for dismissal of their
murder convictions and be resentenced on any remaining counts
of conviction. The new law represents a proper exercise of the
Legislature’s power to enact new laws and, as discussed below,
does not amend any initiative statute.
    D. Senate Bill No. 1437 did not amend any initiative
statute
       The superior court in this case found Senate Bill No. 1437
to be unconstitutional on the sole ground that it constitutes an
impermissible amendment to a ballot initiative. We disagree.
       1. Senate Bill No. 1437 did not amend Proposition 7
       The express language of Proposition 7 dealt solely with the
penalties for murder. The initiative increased the minimum
penalty for first degree murder from life with the possibility of
parole after seven years to a term of 25 years to life. (Prop. 7,
§§ 1–2; § 190.) The punishment for second degree murder was
increased to 15 years to life from a term of five, six, or seven
years. (Prop. 7, §§ 1–2; § 190.) In addition, Proposition 7
amended section 190.2 to expand the list of special circumstances
under which a person convicted of first degree murder would be
subject to a sentence of death or life without the possibility of
parole. (Prop. 7, §§ 5–6; § 190.2.)
       By contrast, Senate Bill No. 1437 did not address
punishment at all, but instead “amended the mental state
requirements for murder, which ‘is perhaps as close as one might
hope to come to a core criminal offense “element.” ’ (Apprendi v.
New Jersey (2000) 530 U.S. 466, 493.)” (Gooden, supra, 42
Cal.App.5th at p. 282; Solis, supra, 46 Cal.App.5th at p. 779.) Of




                                13
course, “[t]he definition of a crime is distinct from the
punishment for a crime. . . . Punishment is not an element of a
crime but is the penalty imposed by judgment of a court of law on
a person for committing a crime, which penalty may include
death, confinement, or a fine, among other things.” (Solis, at
p. 779, quoting People v. Anderson (2009) 47 Cal. 4th 92, 119
[“a ‘penalty provision is not an element of an offense under
California law’ ”]; People v. Ruiz (2018) 4 Cal. 5th 1100, 1107.)
       Likewise, section 1170.95 as enacted by Senate Bill
No. 1437 did not alter the law with respect to the penalties for
murder, but simply created a postjudgment procedure for
obtaining relief from a felony-murder conviction or a murder
conviction under a natural and probable consequences theory
which does not satisfy the elements for first or second degree
murder because of the changes to sections 188 and 189.
(§ 1170.95.) Senate Bill No. 1437 thus “presents a classic
example of legislation that addresses a subject related to, but
distinct from, an area addressed by an initiative. [Citations.]
The Legislature is free to enact such legislation without voter
approval.” (Gooden, supra, 42 Cal.App.5th at p. 282; see Kelly,
supra, 47 Cal.4th at p. 1025.)
       Because Senate Bill No. 1437 did not concern the penalty
for persons convicted of murder, and nothing in the text of
Proposition 7 or its ballot materials indicated any intent to freeze
the substantive elements of murder in place as they existed in
1978, Senate Bill No. 1437 cannot be considered an amendment
to Proposition 7. (Gooden, supra, 42 Cal.App.5th at p. 286; see
People v. Johns, supra, __ Cal.App.5th __ [pp. 16–17]; Prado,
supra, 49 Cal.App.5th at p. 492; People v. Smith (2020) 49
Cal. App. 5th 85, pp. 91–92; Bucio, supra, 48 Cal.App.5th at




                                 14
p. 308; Solis, supra, 46 Cal.App.5th at pp. 774–780; People v.
Cruz (2020) 46 Cal. App. 5th 740, 753–759 (Cruz); Lamoureux,
supra, 42 Cal.App.5th at pp. 250–251. 7)
       2. Senate Bill No. 1437 did not amend Proposition 115
       Multiple courts have also concluded that, although “the two
enactments do address related subject matter,” Senate Bill
No. 1437 did not amend Proposition 115. (Johns, supra, __
Cal.App.5th __ [pp. 15, 20–21]; see Prado, supra, 49 Cal.App.5th
at pp. 491–492; Bucio, supra, 48 Cal.App.5th at p. 312; Solis,
supra, 46 Cal.App.5th at pp. 780–784; Cruz, supra, 46
Cal.App.5th at pp. 759–761; Lamoureux, supra, 42 Cal.App.5th at
pp. 250–251; Gooden, supra, 42 Cal.App.5th at p. 287.) The
relevant question is whether “Senate Bill 1437 addresses a
matter that [Proposition 115] specifically authorizes or prohibits.”
(Gooden, at p. 287.) It does not: “Senate Bill 1437 did not
augment or restrict the list of predicate felonies on which felony
murder may be based, which is the pertinent subject matter of
Proposition 115. It did not address any other conduct which
might give rise to a conviction for murder. Instead, it amended
the mental state necessary for a person to be liable for murder, a
distinct topic not addressed by Proposition 115’s text or ballot
materials.” (Gooden, supra, 42 Cal.App.5th at p. 287.)
       3. Senate Bill No. 1437 did not contravene the will of the
voters
       In reaching its conclusions, Gooden reiterated “a bedrock
principle underpinning the rule limiting legislative amendments
to voter initiatives: ‘[T]he voters should get what they enacted,


      7Numerous unpublished decisions have reached the same
conclusion based on the same reasoning.




                                15
not more and not less.’ [Citation.] Here, the voters who approved
Proposition 7 and Proposition 115 got, and still have, precisely
what they enacted—stronger sentences for persons convicted of
murder and first degree felony-murder liability for deaths
occurring during the commission or attempted commission of
specified felony offenses. By enacting Senate Bill 1437, the
Legislature has neither undermined these initiatives nor
impinged upon the will of the voters who passed them.” (Gooden,
supra, 42 Cal.App.5th at pp. 288–289.)
      We agree with the analysis of our sister courts in Johns,
Bucio, Solis, Cruz, Lamoureux, and Gooden, and conclude that
Senate Bill No. 1437’s changes to the felony-murder rule and
elimination of the natural and probable consequences doctrine do
not unconstitutionally amend Proposition 7 or Proposition 115.
Accordingly, Lopez is entitled to have his petition considered on
the merits.




                               16
                         DISPOSITION
      The superior court’s postjudgment order is reversed and the
matter is remanded for further proceedings under Penal Code
section 1170.95.
      CERTIFIED FOR PUBLICATION.




                                    LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                               17